By the Court.
The case here presented involves a charge of the violation of Section -13044, General Code, providing against the keeping open of a place for the transaction of 'business upon the first day of the week, commonly called Sunday.
The specific charge is that the defendant, Frank Beal, unlawfully and knowingly caused to be open for the transaction of business, to-wit, the sale of meats, a certain place in the city of Cincinnati, Hamilton county, Ohio.
Defendant was tried and convicted in the municipal court of Cincinnati, without the intervention of a jury.
*320' The defendant' 'contends that the keeping open of the place for the sale of meats was a work of necessity and came within the exception provided in Section 13045, General Code, and that it was made such a work of necessity by the fact that the place was located in a thickly-populated tenement district of the city, where the inhabitants were not able financially to maintain ice boxes or other methods of preserving meats.
The evidence discloses that the transaction took place in March, and the court is of the opinion that at that season of the year it can not be considered such a work of. necessity, as the nature of the weather is such that it is not a difficult matter to preserve meats, the court taking judicial notice of the fact that at this time of the year the weather is sufficiently cold to preserve meat and other foodstuffs. We therefore hold that this is not such a work of necessity as would avoid liability under the statute.
Finding no error in the record, the judgment will be affirmed.

Judgment affirmed.

Jones, P. J., Gorman and Hamilton, JJ., concur.